Exhibit 99.1 Annual Shareholder Meeting (NASDAQ: DCTH) May 16, 2013 2 DELCATH SYSTEMS, INC Forward-looking Statements Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements made by the Company or on its behalf. This presentation contains forward-looking statements, which are subject to certain risks and uncertainties that can cause actual results to differ materially from those described. Factors that may cause such differences include, but are not limited to, uncertainties relating to: the impact of the negative advisory vote by the ODAC panel on the FDA’s decision regarding the Company’s new drug application (NDA), timing of completion of the FDA’s review of our NDA, the extent to which the FDA may request additional information, data, or new clinical trials and our ability to provide the same in a timely manner, additional PDUFA goal date extensions by the FDA, acceptability of the Phase 1, 2 and 3 clinical trial data by the FDA, FDA approval of the Company's NDA for the treatment of metastatic ocular melanoma to the liver, adoption, use and resulting sales, if any, for the MelblezTM Kit in the United States, adoption, use and resulting sales, if any, for the Hepatic CHEMOSAT Delivery System in the EEA, our ability to successfully commercialize the Melblez/CHEMOSAT System in various markets and the potential of the system as a treatment for patients with cancers in the liver, the timing and our ability to successfully enter into strategic partnership and distribution arrangements in foreign markets including Australia and key Asian markets and resulting sales, if any, from the same, patient outcomes using the Generation 2 system, approval of the current or future system for other indications and/or for use with various chemotherapeutic agents, actions by the FDA or other foreign regulatory agencies, our ability to obtain reimbursement for the CHEMOSAT system in various markets, the number of cancer centers in Germany and Italy able to successfully negotiate and receive reimbursement for the CHEMOSAT procedure and the amount of reimbursement to be provided, submission and publication of the Phase II and III clinical trial data, the timing and results of research and development projects, the timing and results of future clinical trials including the initiation of clinical trials in key Asian markets with the CHEMOSAT Hepatic Delivery System device for intra-hepatic arterial delivery and extracorporeal filtration of doxorubicin, approval of the CHEMOSAT Hepatic Delivery System to delver and filter doxorubicin in key Asian markets and adoption, sales, if any, and patient outcomes using the same, the timing, price and use, if any, of the committee equity financing facility with Terrapin, the timing and use, if any, of the line of credit from SVB and our ability to access this facility, the timing and use, if any, of the At-the-Market financing program, and uncertainties regarding our ability to obtain financial and other resources for any research, development and commercialization activities. These factors, and others, are discussed from time to time in our filings with the Securities and Exchange Commission. You should not place undue reliance on these forward-looking statements, which speak only as of the date they are made. We undertake no obligation to publicly update or revise these forward-looking statements to reflect events or circumstances after the date they are made. 3 DELCATH SYSTEMS, INC US Market • Proposed Trade Name Melblez KitTM (Melblez (melphalan) for Injection for use with the Delcath Hepatic Delivery System) • Proprietary Drug/Device Combination Product Regulated as a drug 505(b)(2) NDA by U.S. FDA • Proposed initial indication for the treatment of patients with unresectable ocular melanoma metastatic to the liver • Melblez Kit comprised of MelblezTM (melphalan hydrochloride for injection) and the Delcath Hepatic Delivery System Product Status Ex US Markets • Marketed under the trade name CHEMOSAT® Hepatic Delivery System • Regulated as a Class IIb Medical Device • Indicated for the intra-hepatic of administration of melphalan hydrochloride and subsequent filtration of the venous blood return. • CHEMOSAT Kit supplied without melphalan 4 DELCATH SYSTEMS, INC How the Combination Product Works Filters Veno-veno Bypass Pump 3. Filters 2. Blood and melphalan collected in IVC as they exit liver via hepatic veins 1. Melphalan Administration directly into Hepatic Artery blood flow 4. Filtered Blood returned to systemic circulation via jugular vein 5 DELCATH SYSTEMS, INC Clinical Program Phase I Unresectable hepatic tumors N34 PHP Phase II Unresectable hepatic tumors N56 PHP Phase III Melanoma N9344 PHP, 49 BAC OS Follow-up EAP Program Melanoma EU Retro- Registry EU Propsective Registry Phase III Hepatocellular Carcinoma 6DELCATH SYSTEMS, INC ODAC – U.S. NDA Still Under Review •Oncology Drug Advisory Committee (ODAC) negative vote based on Gen 1 Data •NDA filing included: oGen 2 filter contained in the Chemistry, Manufacturing and Control (CMC) module as a technical change •Waiting for FDA Clarification of what additional Gen 2 clinical data is required oActively collecting Gen 2 Clinical Data §US EAP (melanoma) §EU Retrospective & Prospective Registries (mixed histologies) •PDUFA Goal Date: September 13, 2013 •Initial indication: seeking unresectable metastatic ocular melanoma in the liver FDA Decision Expected in September 7 DELCATH SYSTEMS, INC ODAC Patient Letter 8 DELCATH SYSTEMS, INC ODAC Briefing Materials Available on Website 9DELCATH SYSTEMS, INC Phase 2 NCI Trial – Hepatobiliary Carcinoma Cohort •Best hepatic tumor response by modified RECIST assessed by investigators oPartial response (PR)1 patient oStable disease (SD)4 patients oProgressive disease1 patient oNot assessed or evaluable2 patients •Median duration of response ohPR (N1) 6.42 months ohPR/SD (N5)8.12 months •Hepatic progression free survival (ITT N8) oMedian5.60 months oMinimum, Maximum 2.7, 12.2 months •Overall survival (ITT N8) oMedian9.12 months oMinimum, Maximum 3.4, 20.5 months •HCC is the most common primary cancer of the liver, with approximately 750,000* new cases diagnosed worldwide annually •Intend to initiate new Phase 3 trial in HCC in 2013 oMet with FDA and obtained feedback on trial design Encouraging Positive Signal for Primary Liver Cancer *Source: GLOBOCAN 10 DELCATH SYSTEMS, INC HCC Opportunity •Large U.S. & Global Market •Liver centric disease, liver centric treatment •Unmet need in 2L therapies •Clinical Trial Design: oGen 2 Filter oOS primary endpoint oNo Crossover – clear OS data oQoL data collection •Expect Improved Safety over P2 & P3 trials: oP2 & P3 Protocol amendments, REMS training, and Gen 2 CHEMOSAT System are demonstrating significantly improved safety in US EAP and EU Commercial Use 11 DELCATH SYSTEMS, INC HCC – Global Market Opportunity Estimate Sources: LEK Consulting, GLOBOCAN, Company estimates. 1) Assume 2.5 treatments per patient. 2) US Assumes ASP of~$75K USD 3) EU Assumes ASP of ~$15K USD; mix of direct/distributor pricing 4) APAC Assumes ASP of ~$5K USD; device only Market # Patients Potential # Procedures Potential Market ($MM)1,2,3 United States $ 1,047 Europe APAC $ 1,156 TOTAL Attractive U.S. & Global HCC Market Opportunity 12 DELCATH SYSTEMS, INC US Market by Disease – Device and Drug Combination Liver Metastasis Potential Market # Patients Potential Market # Procedures Potential Market ($MM)1,2,3 Ocular Melanoma $ 300 HCC (Primary) $ 1,047 CRC $ 1,241 NET $ 513 Cutaneous Melanoma $ 439 TOTAL $ 3,540 Sources: LEK Consulting, GLOBOCAN, Company estimates. 1) Assume 2.5 treatments per patient. 2) Assume ASP of $75K for Ocular Melanoma/HCC (estimated orphan drug pricing) 3) Assume ASP of $25K in Cutaneous Melanoma, CRC, NET 13 DELCATH SYSTEMS, INC Europe Market by Disease – Device Only Germany (Direct) UK (Direct) France (Indirect) Italy (Indirect) Spain (Indirect) Netherlands (Direct) Ireland (Direct) Total Potential (patients) Potential Market ($ MM)1,2,3 Total Potential Market #Patients Ocular Melanoma 79 19 $ 62 Cutaneous Melanoma 73 $ 206 HCC (Primary) 82 35 CRC NET 98 $ 281 TOTAL $ 2,166 Europe Presents Significant Potential Market Opportunity Sources: LEK Consulting, GLOBOCAN, Company estimates. 1) Assumes 2.5 treatments per patient. 2) Assumes ASP of~$15K USD. 3) Assumes mix of direct sales and distributors. 14 DELCATH SYSTEMS, INC APAC Market by Disease China (Device) S. Korea (Device) Japan (Device) Taiwan (Device) Australia (Device) Total Potential (patients) Potential Market ($MM)1,2 Total Potential Market#Patients HCC (Primary) $ 1,156 Other CRC $ 642 NET $ 393 Ocular Melanoma 66 31 96 $ 25 Cutaneous Melanoma 43 $ 23 OTHER
